Allow me at the outset to congratulate Ambassador de Pinies cm his election to preside over the General Assembly at its fortieth session. At the same time, I wish him much strength, for the tense and dangerous world situation requires a serious discussion at this forum. I also pay tribute to his predecessor, Ambassador Paul Lusaka, for the skill and dedication with which he guided the proceedings of the thirty-ninth session of the General Assembly.
I take this opportunity to reaffirm to Secretary-General Javier Perez de Cuellar the appreciation and support of the Government of Suriname for his contribution to international peace, security and co-operation.
We express our sincere sympathy to the Government and the people of Mexico, which suffered so much during the recent earthquakes. We support the resolution which calls upon the international community to render generous assistance to alleviate the suffering of that people.
When the United Nations was founded, in the aftermath of the Second World War, its main objectives were international peace and co-operation and the preservation of the human species. There was a belief, a willingness and a common spirit throughout the world to join the march of mankind towards achieving the objectives to which we had solemnly committed ourselves.
In the past 40 years the united Nations has made invaluable contributions to the process of decolonization by actively opposing neo-colonialism and racism and by endeavoring to establish a new international economic order. The specialized agencies of this world body have made great contributions to the improvement of humanity and to the alleviation of global problems. But the United Nations has also known failures and shortcomings which require that certain measures be taken, measures to develop this world Organization further and strengthen multilateralism, we therefore cannot go along with those who use the shortcomings of the United Nations as a pretext to weaken multilateralism and to opt for bilateral relations.
We welcome the decision to commemorate this fortieth anniversary, which will provide us with the opportunity to elaborate further on the role of the united Nations.
The current world economic crisis, which originated in some of the major industrialized countries, has now become truly global in nature and scope. The seriousness and the acute character of the crisis which we are experiencing, and of which the third-world countries are the worst victims, require the re-evaluation of the role of this multilateral Organization in international economic relations and in the fostering of solutions to these problems.
When certain financial and other institutions were established, problems were not considered comprehensively, nor was the changing world political situation taken into account. At that time the majority of today's developing countries were not independent. The mechanisms of these institutions and the economic system of which they were a reflection were actually designed to protect the interests of the developed countries. The contradictions inherent in this system became apparent in the sixties, shortly.after many third-world countries had gained their independence. This economic system has proved to be unsuitable not only for the developmental needs of the third-world countries, but for the peoples of the countries which initiated it as well.
The current economic order has left the developing countries with continuously declining growth rates. Terms of trade have deteriorated and have further been affected by exchange-rate fluctuations, while the prices of raw materials are continually falling. High interest rates, protectionist measures and rising debt burdens have heavily undermined the economies of the developing countries. This poses a serious threat to their economic, social and political stability, and hence to international peace and security.
There seems to be an unwillingness among certain developed countries to engage in serious and meaningful negotiations to bring an end to the inequalities and injustices in international relations. My Government is of the opinion that the developed countries have to demonstrate their political will by considering the world economic problems in their totality. The current situation has abundantly demonstrated that the interests of the developed countries and those of the developing countries can no longer be treated separately.
The interdependent nature of the international situation, the increasing interrelationship of problems and the interconnection of their solutions must be
an incentive and reason for dialog and co-operation between the developing and the developed world. Global economic growth can be achieved and sustained by the co-operation of developed and developing countries in a partnership that is mutually beneficial.
The North-south dialog can yield positive results only if South-South co-operation is strengthened. Suriname will actively promote this form of co-operation, which, contrary to North-South relations, is not affected by the burden of inequalities inherited from colonialism and neo-colonialism. The relations between the third-world countries can be more genuine and sound and mutually beneficial, and can allow us to enjoy profits and benefits which were previously drained from our societies.
Peace and development are interrelated. Hence, the international community cannot be assured of durable peace so long as the economic disparities between nations keep widening. Political instability, resulting from armed conflicts, intervention and interference and the dangerous arms race, is hampering global development and the establishment of a viable economic order, since political freedom and economic progress are inseparable.
Given the present international situation, it is the inalienable right and the desire of the peoples of the third-world countries to liberate themselves from economic dependence and to build a strong national economy for their own interest and prosperity. Yet this uncontestable truth is often denied and is sometimes even met by economic, political or military aggression.
We condemn the use of economic measures by some developed countries as a means of exerting political coercion, and we urge Member states to develop effective ways to prevent embargoes, sanctions or any other coercive actions incompatible with the provisions of the Charter of the United Nations. We express the hope that this organization will take effective measures to put ah end to such practices, as they reflect the objectionable attitude of the right of the strongest.
Suriname is deeply concerned about the aggression and repression carried out against peoples struggling for their national liberation. Our position is based on the fundamental principles of respect for the national sovereignty of States, the right of self-determination, the principles of non-intervention and non-interference, the settlement.of disputes by peaceful means, and the establishment of relations based on mutual benefit. These are founding principles of the Non-Aligned Movement, of which my country is an active member. There is an immense task to be carried out by that Movement as it continues the work begun by its leaders, such as Jawaharlal Nehru, Soekarno, Gamal Abdel Nasser, Julius Nyerere, Fidel Castro, Josip Bros Tito and Indira Gandhi. The Non-Aligned Movement, which expresses the interests of the third-world countries, has an enormous task to perform in the creation of a new international economic order.
Suriname deplores the fact that on this fortieth anniversary of the United Nations we still cannot welcome to our midst a free South Africa liberated from apartheid. That despicable regime, which reminds us of the most savage and cruel period of colonial times, stands out in sharp contrast to the civilized world. The apartheid regime is now using new, refined forms of oppression to thwart the struggle for freedom of the vast majority of the people, while polarization in the country is growing. But nothing - not even the countless deaths among the black people - can stunt their growing awareness or quell their desire for freedom. The apartheid regime will not last! it is doomed to be buried in the dark pages of the history of mankind.
Our Government is of the opinion that, since the United Nations has qualified apartheid as a crime against humanity and since Pretoria neither accepts nor allows any form of dialog on a basis of equality, the people of South Africa have the legitimate right to carry out armed insurrection against that form of modern slavery. Suriname condemns the complicity of a number of western countries that maintain economic, commercial and military relations with the racist regime, thus violating United Nations resolutions. By doing so they artificially sustain a regime which is incapable of sustaining itself by its own force.
Given the policies of the apartheid regime, slow and gradual change in South Africa can no longer be accepted as an alternative, for the toll the oppressed people of South Africa would have to pay would be unacceptably high. Moreover, the world community cannot tolerate the genocide of the black people, which seems to be the only option for the racist regime.
The regime of South Africa does not confine its deplorable actions to its own territory, but continues illegally to occupy Namibia through a modern form of colonialism and to impose there the inhumane rules of apartheid. My Government calls for the immediate and unconditional withdrawal of all South African troops from Namibia and for an end to all the influence being exercised there. We demand the implementation of Security Council resolution 435 (1978), without qualification, amendment or the introduction of extraneous and irrelevant issues of linkage, parallelism or reciprocity. Suriname supports the struggle of the South West Africa People's Organization (SWAPO) for an independent and free Namibia, as we stressed at the special ministerial conference on Namibia held by the Co-ordinating Bureau of the non-aligned countries in New Delhi in April this year.
We also condemn all acts of aggression committed by South Africa against neighboring countries and give our full support to the struggle of the front-line and other neighboring States to defend their national sovereignty.
The African continent, with its enormous natural and human resources, remains one of the least developed parts of the world. Because of the vulnerable economic situation of the African countries, it has been impossible to do anything to counter the worsening climatic conditions which plague those countries and threaten the very survival of their people.
The tragedy we have been witnessing for decades in the Middle East has not permitted a single ray of hope throughout all those years. The deteriorating situation since the invasion of Lebanon is a matter of deep concern to my Government. We condemn Israel for its aggressive and expansionist policy towards neighboring countries, its indiscriminate and hasty resort to violence, its disregard of United Nations resolutions and its total lack of will to co-operate in the search for a lasting settlement of the conflict in the Middle East. We also condemn Israel for its recent brutal military attack on Tunisia, in flagrant violation of that country's sovereignty and territorial integrity, in a vain attempt to destroy the heroic Palestinian resistance. We affirm our support for the Palestine Liberation Organization (PLO), the only legitimate representative of the Palestinian people struggling for national liberation. It is the opinion of my Government that the Palestinian question cannot be solved without the participation of the PLO.
An unfortunate conflict between Iran and Iraq has escalated into a bloody and tragic war, threatening peace and security in that region. We appeal to those brother nations to cease their hostilities and engage in meaningful dialog, in accordance with the principles of the United Nations and of the Non-Aligned Movement, and to reach a political settlement of the war.
With respect to the situation on the Korean peninsula, my Government supports the efforts of both parties to bring about reconciliation between the north and the south. The peaceful reunification of the Korean people would be an invaluable contribution to their future and prosperity.
We are deeply concerned about the tense situation in Central America. The people of that region have the right to determine their own future without any external political, economic or military interference. We therefore condemn the economic embargo against Nicaragua, the officially approved military aid to counter-revolutionary groups, and the so-called humanitarian aid that is, paradoxically, given to inhumane forces.
We categorically reject all plans for or threats of a military invasion of Nicaragua or El Salvador as a flagrant violation of the basic principles of the Charter of the united Nations. We fully support the untiring efforts of the Contadora group to achieve a peaceful solution to this conflict. The Contadora countries are fulfilling an important task in this hemisphere and are proving that the peoples of Latin America and the Caribbean are able to solve their own problems by peaceful means without external interference.
The tense and dangerous situation, which can easily escalate into a total Central American war, has awakened the Latin American consciousness that a peaceful solution to the Central American conflict is possible. This has resulted in growing support for the efforts of the Contadora group.
In the Caribbean, with its numerous small countries seeking viable development strategies, the existing socio-economic and political conditions are of great concern. Only the consolidation of Caribbean unity, based on the genuine interests of the people concerned, can solve the deep and prolonged crisis created by structural factors.
We are of the opinion that our region is basically confronted with problems which are caused by socio-economic stagnation. We therefore stress that solutions have to be found in the socio-economic field. We have noticed and we deplore the tendency to interpret these problems in the context of East-West tensions which, inter alia, has resulted in the military invasion of Grenada. We consider this tendency to be a policy to distract attention from the real causes.
We reiterate our call that the Caribbean and Central American region should be declared a zone of peace, which will lay the basis for stability and economic development in this region.
In the southern zone the repeated initiatives of the Government of Argentina with regard to the Malvinas Islands have not yet resulted in the reopening of
negotiations, we wish to reaffirm our support for Argentina's claim to sovereignty over the Malvinas Islands and we support all peaceful initiatives designed to settle the dispute between Argentina and the United Kingdom.
My delegation considers the successful conclusion in 1982 of the United Nations Conference on the Law of the Sea as a historical achievement. This convention established a new legal order for the rational use of the seas and oceans as an instrument for peace, development and international co-operation, which will contribute to the achievement of a new international economic order.
The resources of the international area of the sea-bed can only be explored and exploited lawfully within the scope and under the international regime of the convention. We are of the opinion that no unilateral action by any State or group of states, through a separate mini-convention or parallel regime, will have any validity.
In the past decade the world community has been confronted with the question of refugees, which is a consequence of internal political developments or armed conflicts between States.
It is the responsibility of the international community and the parties concerned to find primarily political solutions to these problems.
We reiterate our support for the drafting of an international convention prohibiting the recruitment, financing, training and use of mercenaries. We would request Member states to co-operate in order to finalize the work of the United Nations in this respect.
The fact that Suriname only recently gained independence had several disadvantages for the country. At the same time, it provided us with the opportunity to learn from the sad and painful post-colonial experiences of so many countries in Asia, Africa and our own region, which became independent since the 1940s. Their experience taught us that the process of decolonization did not put an end to colonialism, but revived it in the disguised form of neo-colonialism.
The high toll that the peoples of the third world have paid during the past decades has taught us another important lesson, namely, that after a colony gains formal political independence, it sooner or later becomes necessary to establish genuine independence. The 25 February 1980 was the beginning of this real independence of Suriname, when State power was seized by young patriots and new prospects were opened up of building a strong national economy for the benefit of the people. Several obstacles had to be faced when problems arose as a reaction to this policy. On the national scene we have been able to safeguard the unity of the people, to establish stability and to defend our sovereignty in the political and economic field.
In this respect, we welcome the solidarity of the Non-Aligned Movement with the ongoing process in Suriname, expressed at the Seventh Meeting of Ministers for Foreign Affairs, recently held in Luanda, Angola, as follows:
"The Ministers reiterated their support for and solidarity with the people and the Government of the Republic of Suriname in their efforts aimed at preserving the independence and sovereignty of Suriname. They expressed their deep concern at measures taken and continuing attempts of certain Governments to exert pressures, which have an adverse effect on the political, economic and social development of Suriname and express the hope that the Governments concerned will engage in a frank, fair and meaningful dialog, without coercion or any other form of interference, in order to arrive at a solution on the basis of mutual respect and in the interest and well-being of the people of Suriname."
Since the people are the architects of their own future, we stand resolute in our conviction to continue the democratization process that has already begun. This will enable our people fully to participate and exercise political power in our society.
In the process of authentic democratization, based on the reality in Suriname and the aspirations of our people, a National Assembly has been installed in which representatives of trade unions, national entrepeneurs and the revolutionary movement are participating.
A national dialog has been started in an effort to incorporate all national forces in our endeavors to realize a just and equitable society for the entire people.
At the same time, an independent national institute for human rights was established in accordance with recommendations of the United Nations Commission on Human Rights. This institute, which is already functioning, has established close relations with relevant international organizations.
Today, Suriname forms an integral part of both the Caribbean and Latin America and we actively encourage the integration of the region. He believe that the integration of our region is an indispensable condition for the solution of the fundamental problems confronting us.
The astronomical Latin American debt forces our countries into concerted action to find solutions for this grave economic problem, which has already developed into a major political issue in the region. The debt cannot be repaid without bringing about the misery of the peoples of this continent. Therefore, repayment must be related to the export earnings and the repayment capacity of the debtor countries. The debt problem once more proves the need for a concerted effort by the countries in the region to find solutions to common problems. Suriname will actively support every initiative which consolidates the integration and unity of the region.
Suriname has welcomed the decision of the General Assembly to declare 1986 the International Year of Peace. We consider this decision primarily as timely support for the growing desire of the peoples of the world to put an end to the use of force in relations among States. At the same time, any indication of a continued arms race causes great anxiety.
We oppose the continued production of nuclear arms, the creation of nuclear arms systems, the tendency for monopolization of nuclear technology and the "star wars" program. The arms race brings economic development to a halt, creates unstable political situations and poses a threat to peace and security and to the future of humanity. We urge that nuclear technology should be used exclusively for peaceful purposes and for the development of mankind, and we advocate a complete ban on nuclear arms.
Many valuable resources, including huge sums of money, manpower and the intellect of many of the most talented and gifted men, which are now being wasted, should be utilized for the benefit of mankind.
It is therefore the sincere hope of my Government that, in the coming year which will be devoted to the cause of peace, the Member states of this Organization will find solutions which will guarantee a future for humanity. We urge the countries concerned to negotiate seriously the urgent problem of arms limitation.
My country gained its independence in November 1975. we became a Member of the United Nations in the same year. Despite the shortcomings of this Organization, its principles provide us with the most effective instruments to regulate international relations in this divided contemporary world. On this tenth anniversary of the membership of the Republic of Suriname, we therefore renew our commitment to the principles of the united Nations.
